         Case 1:19-cv-11294-PAE Document 67 Filed 09/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BRITTANY MCHENRY,

                                      Plaintiff,                    19 Civ. 11294 (PAE)
                       -v-
                                                                          ORDER
 FOX NEWS NETWORKS, LLC, et al.,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

       Due to a scheduling conflict, the oral argument presently scheduled for September 25,

2020 at 10:30 a.m. is rescheduled for the same day at 2:00 p.m.



       SO ORDERED.

                                                          PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: September 17, 2020
       New York, New York
